1571'/3
                                ELECTRONIC RECORD




COA#       05-12-00923-CR                        OFFENSE:        OTH FEL


           Freeman, Corey Thomas v. The
STYLE:     state of Texas                        COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT: 401st Judicial District Court


DATE:9/10/2013                   Publish: YES    TCCASE#:        401-80780-2011




                        IN THE COURT OF CRIMINAL APPEALS


          Freeman, Corey Thomas v. The
STYLE:    State of Texas -'                           CCA#:
                                                                      1571 •/*
         APP£Lt-/4Nr^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       oH/ooJxoi^                                SIGNED:                          PC:_

JUDGE:      33     JAASUI^—                           PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE: •



                                                                            ELECTRONIC RECORD